Name: Commission Directive 97/65/EC of 26 November 1997 adapting, for the third time, to technical progress Council Directive 90/679/EEC on the protection of workers from risks related to exposure to biological agents at work (Text with EEA relevance)
 Type: Directive
 Subject Matter: European Union law;  organisation of work and working conditions;  technology and technical regulations;  health;  agricultural activity
 Date Published: 1997-12-06

 Avis juridique important|31997L0065Commission Directive 97/65/EC of 26 November 1997 adapting, for the third time, to technical progress Council Directive 90/679/EEC on the protection of workers from risks related to exposure to biological agents at work (Text with EEA relevance) Official Journal L 335 , 06/12/1997 P. 0017 - 0018COMMISSION DIRECTIVE 97/65/EC of 26 November 1997 adapting, for the third time, to technical progress Council Directive 90/679/EEC on the protection of workers from risks related to exposure to biological agents at work (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work (1), and in particular Article 17 thereof,Having regard to Council Directive 90/679/EEC of 26 November 1990 on the protection of workers from risks related to exposure to biological agents at work (seventh individual Directive within the meaning of Article 16 (1) of Directive 89/391/EEC) (2), as last amended by Commission Directive 97/59/EC (3) and in particular Article 19 thereof,Having regard to the opinion of the Advisory Committee on Safety, Hygiene and Health Protection at Work,Whereas the provisions laid down in Directive 90/679/EEC must be regarded as an important element in the overall approach towards protecting the health of workers at the workplace;Whereas the aim of Council Directive 93/88/EEC (4) establishing a first list of biological agents on the basis of the definitions given in Article 2 (d) (2), (3) and (4) of Directive 90/679/EEC is to harmonize conditions in this field while maintaining the progress made;Whereas the list and classification of the biological agents must be regularly examined and revised on the basis of new scientific data; whereas, in particular, in the light of new scientific evidence concerning the transmissibility to humans of the bovine spongiform encephalopathy (BSE) agent, it is necessary to adjust the classification of the BSE agent and make reference to variant Creutzfeldt-Jakob disease;Whereas, it is necessary to protect workers against possible occupational transmission of human and animal transmissible spongiform encephalopathies (TSEs);Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee set up pursuant to Article 17 of Directive 89/391/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1 Annex III to Directive 90/679/EEC is amended in accordance with the Annex hereto.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 June 1998. They shall immediately inform the Commission thereof.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. Member States shall communicate to the Commission the text of the provisions of national law which they adopt in the field covered by this Directive.Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 26 November 1997.For the CommissionPÃ ¡draig FLYNNMember of the Commission(1) OJ L 183, 29. 6. 1989, p. 1.(2) OJ L 374, 31. 12. 1990, p. 1.(3) OJ L 282, 15. 10. 1997, p. 33.(4) OJ L 268, 29. 10. 1993, p. 71.ANNEX Annex III to Directive 90/679/EEC is amended as follows:1. Under the heading 'Virus`:- the wording: 'Unconventional agents associated with (i)` is replaced by: 'Unconventional agents associated with the transmissible spongiform encephalopathies (TSEs)`;- the following agents are added under 'Unconventional agents associated with the transmissible spongiform encephalopathies (TSEs)`, and are classified as follows after the entry for Creutzfeldt-Jakob disease:- 'variant Creutzfeldt-Jakob disease`, classified as group 3 (**), with the notes 'D (d)`.- 'Bovine spongiform encephalopathy (BSE) and other related animal TSEs (i)`, classified as group 3 (**), with the notes 'D (d)`.2. The wording of footnote '(i)` which follows the list of viruses is replaced by the following:'There is no evidence in humans of infections caused by the agents responsible for other animal TSEs. Nevertheless, the containment measures for agents categorised in risk group 3 (**) are recommended as a precaution for laboratory work, except for laboratory work relating to an identified agent of scrapie where containment level 2 is sufficient.`